DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-20 is deemed to be October 16, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 308 (Fig. 2A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 3, the recitation of “the electrode array with the energy harvesting apparatus” is unclear whether an additional electrode array is being claimed that is part of the energy harvesting apparatus, or, whether the energy harvesting apparatus is connected to the electrode array of claim 1 and provides harvested energy to the electrode array.
Claims 5-6 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0247020 to Stankovic et al. (hereinafter referred to as “Stankovic”), or, in the alternative, under 35 USC 103 as obvious over Stankovic in view of the Admitted Prior Art (e.g., Figs. 1A and 1B and description on pages 11-12 of Applicant’s application; hereinafter referred to as “APA”).
Regarding claim 1, Stankovic discloses a cochlear implant device (e.g., paragraph [0062]: the disclosed techniques can be used with human cochleas …), comprising: an inductive antenna configured to receive energy to operate the cochlear implant (e.g., Fig. 4, 450 and paragraph [0040]: antenna receives startup charge packet) and to receive signals for a stimulation of a cochlea via an electrode array 
It is the Examiner’s positon that those of ordinary skill in the cochlear implant art would understand that therapies to regenerate hearing in the human cochlear would include a cochlear implant that necessarily has an array of electrodes to apply signals processed by the stimulation unit to stimulate the cochlea. However, the APA expressly teaches a cochlear implant having an electrode array 104 implanted into the cochlea 105 that applies signals processed by the stimulation unit 222 to the cochlea to stimulate the same (pages 11-12 of the originally-filed specification and Figs. 1A-B). Accordingly, one of ordinary skill in the art would have known that a cochlear implant includes an electrode array to stimulate the cochlea to restore hearing in deaf persons. 
With respect to claim 2, Stankovic discloses that the energy harvesting apparatus is attached and electrically connected to a device that regenerates in the cochlear (e.g., paragraphs [0061]-[0063] and claim 13: stored electrical energy of the energy harvesting circuit operates a device, such as a cochlear implant, which would be connected to the electrode array).
As to claims 3 and 15, Stankovic discloses that the energy harvesting apparatus is based on an actuator made from a piezoelectric material (e.g., paragraph [0003]: energy extracting techniques are based on induction or piezoelectricity). Accordingly, one of ordinary skill in the art would have recognized the benefits of an energy harvesting apparatus made from a piezoelectric material and would have modified the energy harvest arrangement of Stankovic to include an actuator made from piezoelectric material as such was a known energy harvesting apparatus material, and because the combination would have yielded predictable results.
With respect to claims 4 and 16-17, Stankovic discloses that the electrode array with the energy harvesting apparatus is designed to be insertable into the scala tympani of the cochlea (e.g., paragraph [0066]: one electrode of the energy harvesting apparatus is inserted into the scala tympani and the other electrode is inserted into the scala media).

With respect to claim 6, Stankovic discloses that the energy harvesting apparatus is configured to harvest the mechanical energy from the movement of the cochlear liquid by using a harvesting unit having a hair shape configured to generate an electrical potential under the influence of movement of the cochlear liquid (e.g., paragraphs [0031]-[0033]).
As to claims 7 and 18-19, Stankovic discloses that the energy harvesting apparatus is based on harvesting energy from a heat difference in the human body (e.g., paragraph [0003]: energy extraction is based on temperature differences). Accordingly, one of ordinary skill in the art would have recognized the benefits of an energy harvesting apparatus based on temperature differences in the human body and would have modified the energy harvest arrangement of Stankovic to include an energy harvesting apparatus based on extracting energy from a heat difference in the human body as such was a known energy harvesting apparatus as taught by Stankovic, and because the combination would have yielded predictable results.
With respect to claims 8 and 20, Stankovic discloses an energy storage apparatus connected to the energy harvesting apparatus and configured to be charged by the energy harvesting apparatus (e.g., Fig. 4, 420 and paragraph [0040]).
As to claim 9, Stankovic discloses that the energy harvesting apparatus additionally comprises a rectifying means for rectifying the voltage generated by the 
With respect to claim 10, Stankovic discloses that the energy storage apparatus is further configured to be additionally charged by energy received by the inductive antenna, and the inductive antenna is further configured to receive energy for supplying energy to the energy storage apparatus (e.g., paragraphs [0035], [0039], and [0040]).
As to claim 14, Stankovic discloses that the inductive antenna is further configured to transmit information relating to the cochlear implant (e.g., paragraph [0040]).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stankovic, either alone or in combination with the APA as applied to claim 8 above, and further in view of US Patent Application Publication No. 2018/0071532 to Carter et al. (hereinafter referred to as “Carter”).
As to claim 11, Stankovic discloses or renders obvious with the APA claim 8, but does not expressly disclose or teach that each electrode of the electrode array is provided with a switching means configured to apply the energy stored in the energy storage apparatus to the respective electrode in accordance with the received electrical stimulation signals from the stimulation unit.
However, Carter, in a related art: single-wire electrode array for a cochlear implant, teaches that each electrode of the electrode array is provided with a switching means configured to apply the energy stored in the energy storage apparatus to the 
As to claim 13, Stankovic teaches that the energy storage apparatus comprises a capacitor connected to the energy harvesting apparatus and connected to the stimulating unit (e.g., paragraph [0035]: the energy buffer component 420 can include a capacitor).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stankovic either alone or in with of the APA and Carter as applied to claim 11 above, and further in view of US Patent Application Publication No. 2015/0231394 to Knisely et al. (hereinafter referred to as “Knisely”).
Stankovic either alone or in view of the APA and in view of Carter teaches the device according to claim 11, but does not expressly teach that the switching means is configured to provide an electrical amplification of the electrical stimulation signals. However, Knisely, in a related art: cochlear implant, teaches that the electrical stimulation signals may be amplified before reaching the stimulating electrode (e.g., paragraph [0045] of Knisely). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of the switching means of the above combination having an amplifier to amplify the stimulation signal as taught by Knisely and would have modified the energy harvest arrangement of Stankovic either alone or in combination with the APA and in view of Carter so its switching means includes an amplifier to provide an electrical amplification of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2015/0088226 to Tourrel et al. is directed to a cochlear implant (abstract) which may include energy harvesting by way of motion (e.g., paragraph [0066]).
US Patent Application Publication No. 2010/0234793 to Dacey, Jr et al. is directed to a biological-human-powered generator that harvests energy generated by the subject human using at least one of thermoelectric, piezoelectric, electromechanical or biomechanical energy harvesting generators (e.g., paragraphs [0248]-[0249]) and can be used with a cochlear implant (e.g., paragraph [0089]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792